


Exhibit 10.03


FIRST AMENDMENT TO MANAGEMENT AGREEMENT
This First Amendment to Management Agreement is made and entered into this 10th
day of May, 2012 by and among (i) Kangaroo management Company I, LLC (the
“Manager”), (ii) Bloomin' Brands, Inc., formerly known as Kangaroo Holdings,
Inc. (the “Company”) and (iii) each of the Company's subsidiaries that executes
a counterpart signature page hereto (the “Subsidiaries”).
RECITALS
WHEREAS, the Company, the Subsidiaries and the Manager entered into that certain
management Agreement dated as of June 14, 2007; and
WHEREAS, the parties desire to amend the Management Agreement as set forth
below.
AGREEMENT
Now, Therefore, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
1. Acknowledgement of Initial Public Offering. The parties acknowledge that the
Company has filed a registration statement on Form S-1 with the Securities
Exchange Commission, and that the offering contemplated in the registration
statement will qualify as an Initial Public Offering as defined in the
Management Agreement.
2. Agreement to Terminate. The parties acknowledge that the Management Agreement
shall, pursuant to its terms, terminate immediately prior to an Initial Public
Offering unless the Company and the Manager determine otherwise. The Company and
the Manager hereby acknowledge that the Management Agreement shall terminate
immediately prior to an Initial Public Offering.
3. Termination Fee. The Company and the Manager hereby agree if the Management
Agreement is terminated due to an Initial Public Offering in 2012 the Company
shall pay to Manager, within sixty days of completion of the Initial Public
Offering, but in all events on or before December 31, 2012, a termination fee of
Eight Million Dollars ($8,000,000). The termination fee shall be paid in
addition to the pro-rated Periodic fee as provided in the Management Agreement.
4. Ratification. The parties hereby ratify and confirm the Management Agreement
and acknowledge the same is in full force and effect in accordance with its
terms except as specifically modified hereby.


SIGNATURE PAGES ATTACHED






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf as an instrument under seal as of the date first above written by
its officer or representative thereunto duly authorized.


THE COMPANY:
BLOOMIN' BRANDS, INC
 
 
 
 
 
/s/ Elizabeth A. Smith
 
 
Name: Elizabeth A. Smith
 
 
Title: Chief Executive Officer
 
 
 
 
THE MANAGER:
KANGAROO MANAGEMENT COMPANY I, LLC
 
 
 
 
/s/ Andrew Balson
 
 
Name: Andrew Balson
 
 
Title: Authorized Person
 

















--------------------------------------------------------------------------------






THE SUBSIDIARIES:
OSI HOLDCO II, INC.
 
 
 
 
 
 
 
 
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
OSI HOLDCO I, INC.
 
 
 
 
 
 
 
 
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
OSI HOLDCO, INC.
 
 
 
 
 
 
 
 
/s/ Joseph J. Kadow
 
 
Name: Joseph J. Kadow
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
OSI RESTAURANT PARTNERS, LLC
 
 
 
 
 
 
 
 
/s/ Elizabeth A. Smith
 
 
Name: Elizabeth A. Smith
 
 
Title: Chief Executive Officer
 





